NO. 07-04-0311-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                       JUNE 8, 2005

                          ______________________________


                              DAVID J. BAZAN, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-402960; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant David J. Bazan appeals his conviction and sentence for possession of a

controlled substance (cocaine) with intent to deliver, in an amount of at least four grams but

less than 200 grams. We agree with appointed counsel’s conclusion that the record fails

to show any meritorious issue which would support the appeal and affirm the trial court’s

judgment.
       Appellant, while represented by counsel, pled nolo contendere to the charged

offense. The plea was an open plea. Appellant was admonished regarding the effect of

his plea, both orally and in writing. The trial court accepted appellant’s plea, found that the

evidence established that he was guilty of the charged offense, found him guilty and

sentenced him to 12 years incarceration in the Texas Department of Criminal Justice,

Institutional Division.


       Counsel for appellant has filed a motion to withdraw and a brief in support pursuant

to Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in

which he certifies that he has searched the record and, in his professional opinion, under

the controlling authorities and facts of this case, there is no reversible error or legitimate

grounds upon which a non-frivolous appeal can arguably be predicated. Counsel thus

concludes that the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).


       Counsel has certified that a copy of the Anders brief and motion to withdraw have

been served on appellant, and that counsel has appropriately advised appellant of his right

to review the record and file a pro se response. Johnson v. State, 885 S.W.2d 641, 645

(Tex.App.–Waco 1994, pet. ref’d). By letter, this court also notified appellant of his

opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds on which an appeal could arguably be founded. See


                                              2
Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex.Crim.App. 1991). If this court determines the appeal has merit,

we will remand it to the trial court for appointment of new counsel. Stafford, 813 S.W.2d
511.


       Our review of counsel’s brief and the record convinces us that appellate counsel

conducted a thorough review of the record.       We have also made an independent

examination of the entire record to determine whether there are any arguable grounds

which might support the appeal. Id. We agree with counsel that there are no meritorious

grounds for review.


       Accordingly, counsel’s motion to withdraw is granted and we affirm the judgment of

the trial court.


                                                James T. Campbell
                                                    Justice


Do not publish.




                                            3